Case: 4:20-cr-00318-SEP-DDN Doc. #: 53 Filed: 12/16/20 Page: 1 of 4 PageID #: 127




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

  UNITED STATES OF AMERICA,                    )
                                               )
        Plaintiff,                             )
                                               )
             v.                                )   No. 4:20-CR-00318-SEP-DDN-1
                                               )
  DEWAYNE FAIR,                                )
                                               )
        Defendant.                             )


   DEFENDANT’S MOTION FOR ADDITIONAL TIME IN WHICH TO FILE
                     PRETRIAL MOTIONS

       NOW COMES Defendant DEWAYNE FAIR, through counsel, Mohammed G.

Ahmed, Assistant Federal Public Defender, and pursuant to Federal Rule of

Criminal Procedure 12(c)(2) moves this Honorable Court to grant additional time in

which to file or waive pretrial motions. In support of this motion, counsel states the

following:

             1. The date for filing pretrial motions is December 16, 2020.

             2. A hearing on pretrial motions is currently set for Wednesday, January
                  4, 2021 at 9:00 a.m.
             3. Defendant was arraigned on July 8, 2020.

             4. Counsel for Defendant entered his appearance on July 10, 2020.

             5. Counsel needs additional time to further investigate this case; conduct

                  legal research; and discuss this matter with the Defendant who is

                  currently detained in the Ste. Genevieve County Jail, and to engage in
Case: 4:20-cr-00318-SEP-DDN Doc. #: 53 Filed: 12/16/20 Page: 2 of 4 PageID #: 128




               discussions with the Government regarding a potential disposition of

               this matter.

           6. A continuance in this matter is in the interest of justice as it allows

               reasonable time for counsel to be properly prepared pursuant to 18

               U.S.C. §3161. 1 Counsel and defendant believe the ends of justice are

               served by granting defendant’s motion and outweigh the best interests

               of the public and of the defendant in a speedy trial.

           7. Moreover. there is an outstanding motion for new counsel filed pro se

               by Defendant Fair (Doc. 49), as well as an outstanding motion for the

               reconsideration of bond pending before the Court (J. Mensah) (Doc. 42).

               Defendant does not wish to waive pretrial motions if new counsel

               should be appointed to enter into this case.

           8. Counsel for Defendant has not discussed this request with counsel for

               the Government or counsel for co-defendant, Michael Thomas.

           9. If the Court grants this request, counsel asks for up to and including

               January 11, 2021 to file pretrial motions or a memorandum attesting




1
   Defendant was arraigned on July 8, 2020, at which time the Court granted Defendant’s oral
motion for additional time to review discovery and initially set the date for the filing of pretrial
motions as on or before September 9, 2020. Thereafter, upon the motion of Defendant, the Court
extended the date for the filing of pretrial motions to on or before October 26, 2020. Then, upon
the motion of Defendant Michael Thomas, the Court extended the date for the filing of pretrial
motions for all Defendants to on or before December 16, 2020. These extensions of time were
excluded from the Speedy Trial Act. Therefore, if the presently requested extension and
continuance is granted as of December 16, 2020, and the time excluded pursuant to Defendant’s
request, 70 days will remain under the Speedy Trial Act 18 U.S.C. §3161(h)(7)A) and (B)(iv).
                                                  2
Case: 4:20-cr-00318-SEP-DDN Doc. #: 53 Filed: 12/16/20 Page: 3 of 4 PageID #: 129




             that there are no issues that the Defendant wishes to raise by way of

             pretrial motion.

       WHEREFORE, for the reasons stated above, counsel requests an extension of

time, up to and including January 11, 2021, in which to file or waive pretrial

motions and requests the motion hearing currently set for January 4, 2021 be

continued to a date convenient for the Court.



Dated: December 16, 2020
                                       Respectfully submitted,

                                       /s/Mohammed G. Ahmed
                                       MOHAMMED G. AHMED
                                       Assistant Federal Public Defender
                                       1010 Market Street, Suite 200
                                       St. Louis, Missouri 63101
                                       Telephone: (314) 241-1255
                                       Fax: (314) 421-3177
                                       E-mail: Mohammed_Ahmed@fd.org

                                       ATTORNEY FOR DEFENDANT




                                          3
Case: 4:20-cr-00318-SEP-DDN Doc. #: 53 Filed: 12/16/20 Page: 4 of 4 PageID #: 130




                           CERTIFICATE OF SERVICE


I hereby certify that on December 16, 2020, the foregoing was filed electronically with
the Clerk of the Court to be served by operation of the Court’s electronic filing system
upon Donald Boyce, Assistant United States Attorney, and Counsel for Defendant
Michael Thomas, Paul E. Sims.


                                        /s/ Mohammed G. Ahmed
                                        MOHAMMED G. AHMED
                                        Assistant Federal Public Defender




                                           4
